t c summary opinion united_states tax_court stephen b howard petitioner v commissioner of internal revenue respondent docket no 12496-15s filed date stephen b howard pro_se david b mora for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code_of_1986 in effect when the petition was filed pursuant to sec_7463 the decision to be entered i sec_1unless otherwise indicated section references are to the internal revenue continued not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined deficiencies in petitioner’s federal_income_tax an addition_to_tax and accuracy-related_penalties as follows addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure --- dollar_figure big_number dollar_figure --- big_number --- dollar_figure after concessions the issues for decision are whether petitioner is entitled to deductions claimed on schedules a itemized_deductions for the years in issue entitled to travel and car and truck expense deductions claimed on schedules c profit or loss from business for and and liable for sec_6662 accuracy-related_penalties for and background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in texas continued code code of as amended in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure i petitioner’s background and employment history petitioner holds a bachelor’s degree in finance and a master’s degree in international business he has taken courses in accounting and in federal_income_tax during the years in issue petitioner lived in houston texas he was employed as a financial consultant for charles river associates international inc cra he also provided financial consulting services through a sole_proprietorship schedule c business petitioner’s employment with cra began in april or date cra maintained offices in dallas college station and houston texas during the years in issue the houston office opened in date cra provided petitioner with an office in houston but he frequently worked from home as a cra employee petitioner was required to travel to meet with cra’s clients and he did so from time to time during the years in issue cra client meetings were often conducted in dallas petitioner either traveled by air or used his privately personally owned automobiles a ford taurus and a range rover for cra-related travel cra’s travel reimbursement policy provided reimbursement to cra employees for reasonable work-related expenses they incurred while traveling on its behalf including expenses paid_or_incurred for air travel personal vehicles rental cars hotels and meals among other things in accordance with cra’s travel reimbursement policy petitioner was entitled to reimbursement for employment-related travel_expenses upon the approval of the authorized approver for each project the verification of receipts by the accounting department and the submission of expense reports which petitioner submitted as required cra also maintained a delegation of authority purchasing power policy purchasing power policy cra’s purchasing power policy defines direct expenses as those related to billable client engagements and defines indirect expenses as non-billable costs that are typically associated with internal support departments corporate functions or practice areas most notably the policy sets forth approval thresholds for direct and indirect expenses as follows approver direct expenses indirect expenses project manager 0-dollar_figure 0-dollar_figure officer in charge big_number big_number big_number big_number practice head big_number big_number big_number big_number ceo coo or cfo big_number big_number as noted during and petitioner also provided financial consulting services through his schedule c business conducted from his residence he provided a range of services including consulting litigation support forensic accounting operational support internal controls risk management risk assessment and things of that nature through his schedule c business in and petitioner provided services to three clients in dallas texas one client in deer park texas one client in pasadena texas and one client in oklahoma petitioner used his privately personally owned automobiles in connection with travel for his schedule c business ii records petitioner retained receipts for some of his travel-related expenses but he did not organize the receipts so as to easily determine whether a receipt related to his employment with cra or his schedule c business petitioner also maintained separate mileage logs for his ford taurus and his range rover for and a mileage log for the range rover for according to the mileage logs petitioner drove big_number miles during that year according to the mileage log petitioner drove big_number miles that year the entries on the mileage logs show dates a brief description such as travel to from airport or travel to dallas a beginning and ending odometer reading and miles driven as with the receipts mentioned above the mileage logs do not identify whether petitioner was traveling on behalf of his employment with cra for his consulting business or for personal purposes iii petitioner’s tax returns petitioner prepared hi sec_2011 and sec_2012 federal_income_tax returns hi sec_2013 return was prepared by a certified_public_accountant c p a each return includes a schedule a only petitioner’ sec_2011 and sec_2013 returns include schedule cs a petitioner’ sec_2011 tax_return petitioner claimed various deductions on the schedule a attached to hi sec_2011 return including as relevant miscellaneous expenses of dollar_figure before the application of the limitation prescribed in sec_67 the miscellaneous expenses included unreimbursed employee_expenses of dollar_figure tax_return preparation fees of dollar_figure and depreciation and amortization deductions of dollar_figure petitioner reported vehicle expenses of dollar_figure parking fees and tolls of dollar_figure travel_expenses while away from home of dollar_figure other business_expenses of dollar_figure and meals and entertainment_expenses of dollar_figure on a form 2106-ez unreimbursed employee business_expenses included with hi sec_2011 return the schedule c included with petitioner’ sec_2011 return shows gross_receipts of dollar_figure and expenses of dollar_figure resulting in a dollar_figure loss which is taken into account in the computation of the adjusted_gross_income reported on that return as relevant the deductions claimed include car and truck expenses of dollar_figure and travel_expenses of dollar_figure b petitioner’ sec_2012 tax_return petitioner claimed various deductions on the schedule a attached to hi sec_2012 return including as relevant miscellaneous expenses of dollar_figure before the application of the limitation prescribed in sec_67 the miscellaneous expenses included unreimbursed employee_expenses of dollar_figure and tax_return preparation fees of dollar_figure petitioner reported vehicle expenses of dollar_figure parking fees and tolls of dollar_figure travel_expenses while away from home of dollar_figure other business_expenses of dollar_figure and meals and entertainment_expenses of dollar_figure on a form 2106-ez included with hi sec_2012 return c petitioner’ sec_2013 tax_return petitioner claimed various deductions on the schedule a attached to hi sec_2013 return including as relevant miscellaneous expenses of dollar_figure before the application of the limitation prescribed in sec_67 the miscellaneous expenses included unreimbursed employee_expenses of dollar_figure tax_return preparation fees of dollar_figure and attorney and accounting fees of dollar_figure petitioner reported vehicle expenses of dollar_figure parking fees and tolls of dollar_figure travel_expenses while away from home of dollar_figure other business_expenses of dollar_figure and meals and entertainment_expenses of dollar_figure on a form 2106-ez included with hi sec_2013 return the schedule c included with petitioner’ sec_2013 return shows gross_receipts of dollar_figure and expenses of dollar_figure resulting in a dollar_figure loss which is taken into account in the computation of the adjusted_gross_income reported on that return as relevant the deductions claimed on the schedule c include car and truck expenses of dollar_figure and travel_expenses of dollar_figure iv notice_of_deficiency in the notice and as relevant respondent determined that petitioner had failed to include interest of dollar_figure in income for disallowed for lack of substantiation the deductions claimed for miscellaneous expenses on petitioner’s schedules a for the years in issue disallowed for lack of substantiation the deductions claimed for car and truck and travel_expenses on petitioner’s schedules c for and determined that petitioner had failed to include cancellation_of_indebtedness_income of dollar_figure in income for determined that petitioner was liable for an accuracy-related_penalty under sec_6662 on various grounds for and and determined that petitioner was liable for an addition_to_tax under sec_6651 for other adjustments made in the notice are computational or have been resolved by the parties and will not be discussed discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs 2petitioner concedes that he received and failed to report interest_income of dollar_figure from metlife home loans for and cancellation_of_indebtedness_income of dollar_figure for petitioner also concedes the sec_6651 addition_to_tax for 3petitioner does not claim and the record does not otherwise demonstrate that the provisions of sec_7491 are applicable here and we proceed as though they are not taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 if as a condition_of_employment an employee is required to incur certain expenses then the employee is entitled to a deduction for those expenses to the extent the expenses are not subject_to reimbursement see 59_tc_696 24_tc_21 on the other hand sec_262 generally disallows a deduction for personal living or family_expenses deductions for expenses attributable to travel including meals_and_lodging while away from home entertainment gifts and the use of listed_property as defined in sec_280f and including passenger automobiles if otherwise allowable are subject_to strict rules of substantiation see sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date with respect to deductions for these types of expenses sec_274 requires that the taxpayer substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date with these fundamental principles of federal income_taxation in mind we consider petitioner’s claims to the various deductions here in dispute i schedule a deductions a unreimbursed employee business_expenses petitioner claimed deductions of dollar_figure dollar_figure and dollar_figure for unreimbursed employee business_expenses on the schedules a for and respectively petitioner’s unreimbursed employee business_expenses relate primarily to vehicle expense sec_4 but also include parking fees and tolls travel_expenses while away from home other business_expenses and meals and entertainment according to petitioner these expenses are deductible because they were incurred on behalf of cra and cra did not reimburse him according to respondent petitioner is not entitled to deductions for unreimbursed employee business_expenses because petitioner failed to seek reimbursement despite his right to do so under cra’s reimbursement policy petitioner claims that cra’s purchasing power policy provides further limitations on cra’s general reimbursement policy and insists that he was not entitled to reimbursement for indirect expenses he further argues that the 4petitioner computed the deductions he claimed for vehicle expenses by applying the applicable standard mileage rate to the business miles he claims to have driven on behalf of cra unreimbursed employee business_expenses on the schedules a relate to indirect expenses_incurred on behalf of cra respondent disagrees and so do we after careful review of cra’s reimbursement and purchasing power policies we find that the policies cover reimbursement for air travel personal vehicles rental cars hotels and meals among other things because substantially_all of petitioner’s unreimbursed employee business_expenses appear to be covered by the reimbursement policy petitioner must show that he sought but was denied reimbursement from cra see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 in this regard we have reviewed the travel reimbursement expense reports petitioner submitted to cra in accordance with cra’s reimbursement policy those reports show that the company reimbursed petitioner for the expenses included on the expense reports if as petitioner claims cra did not reimburse him for some of his cra-related travel cra’s records strongly suggest that petitioner failed to seek reimbursement for those expenses accordingly petitioner is not entitled to deductions for unreimbursed employee business_expenses on his schedules a for the years in issue b tax_return preparation fees depreciation and amortization and attorney and accounting fees petitioner claimed deductions of dollar_figure dollar_figure and dollar_figure for tax_return preparation fees on the schedules a for and respectively petitioner also claimed a dollar_figure deduction for depreciation and amortization on his schedule a for as well as a dollar_figure deduction for attorney and accounting fees on his schedule a for petitioner neither explained nor offered any other evidence to substantiate the amounts claimed accordingly respondent’s disallowances of petitioner’s claimed deductions for tax_return preparation fees depreciation and amortization expenses and attorney and accounting fees is sustained ii schedule c deductions a car and truck petitioner claimed deductions of dollar_figure and dollar_figure for car and truck expenses on the schedules c for and respectively according to petitioner the car and truck expenses correspond to miles he drove on behalf of his schedule c business in support of the claimed deductions petitioner relied upon the mileage logs as noted the mileage logs do not identify whether he was traveling for cra his schedule c business or personal reasons according to respondent petitioner is not entitled to the claimed deductions for car and truck expenses because he failed to substantiate the business miles driven we have reviewed the evidence and compared the mileage logs with the various receipts and expense reports in the record because of various inconsistencies between the mileage logs and other evidence in the record we find the mileage logs to be unreliable petitioner did not produce a mileage log for detailing the specific trips the distances or the purpose for each trip see sec_274 because petitioner has failed properly to substantiate the deductions for car and truck expenses as required by sec_274 respondent’s disallowances of those deductions are sustained b travel petitioner claimed deductions of dollar_figure and dollar_figure for travel_expenses on the schedules c for and respectively according to petitioner the travel_expenses relate to airfare rental cars lodging airport parking and meals and entertainment respondent contends petitioner is not entitled to the claimed deductions for travel_expenses because he failed to substantiate the expenses 5for example petitioner’ sec_2011 mileage log for his ford taurus shows that on date petitioner drove miles to bisso marine and that on date he drove miles to dallas receipts petitioner provided however show that he traveled by air from houston to dallas on date rented a car and a hotel room and returned by air to houston on date with respect to and in support of his claimed deduction petitioner submitted receipts substantiating travel_expenses of dollar_figure for airfare rental cars lodging and airport parking he is entitled to deductions for those items he did not provide any substantiation for meals and entertainment and has therefore failed to substantiate the travel expense deduction as it relates to the meals and entertainment_expenses respondent’s disallowances of those deductions are sustained petitioner failed to submit any written substantiation for the travel expense deductions claimed for that being so he is not entitled to a travel expense deduction for that year and respondent’s disallowance of that deduction is sustained iii sec_6662 accuracy-related_penalties lastly we consider whether petitioner is liable for sec_6662 accuracy-related_penalties for and as relevant here sec_6662 imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence or disregard of rules or regulations sec_6662 and b negligence includes any failure to make a reasonable attempt to comply 6in this case the deficiency underpayment_of_tax and understatement_of_tax are all computed in the same manner see sec_6211 sec_6662 sec_6664 with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs failure to include income shown on an information_return is evidence of negligence sec_1_6662-3 income_tax regs respondent satisfied his burden of production with regard to negligence see sec_7491 respondent established that petitioner incorrectly claimed deductions for unreimbursed employee business_expenses for which he was entitled to reimbursement failed to maintain adequate substantiating records for expenses underlying the deductions claimed on hi sec_2011 and sec_2013 returns including expenses that are subject_to the strict substantiation requirements of sec_274 and failed to report interest_income and cancellation_of_indebtedness_income the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the determination whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner bears the burden of proving that he had reasonable_cause and acted in good_faith with respect to the underpayments for both years see 116_tc_438 reliance on professional advice will absolve the taxpayer if such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs under certain circumstances a taxpayer’s reliance upon professional advice may establish the taxpayer’s reasonable_cause and good_faith with respect to an underpayment_of_tax if the taxpayer establishes that the professional was provided with complete and accurate information an incorrect return was a result of the preparer’s mistakes and the taxpayer demonstrates good-faith reliance on a competent professional see 112_tc_317 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir see also 115_tc_43 aff’d 299_f3d_221 3d cir petitioner has not shown reasonable_cause for his failure to maintain adequate business records moreover many of the deductions here in dispute have been disallowed because petitioner was entitled to reimbursement from cra for those expenses petitioner also failed to explain his failure to include interest_income and cancellation_of_indebtedness_income on hi sec_2011 and sec_2013 returns respectively although petitioner relied on a c p a to prepare hi sec_2013 return there is no evidence in the record that he provided the c p a with complete and accurate information because petitioner did not establish that he provided complete and accurate information to the c p a he failed to establish that his reliance upon the c p a constitutes reasonable_cause and good_faith with respect to an underpayment_of_tax accordingly respondent’s imposition of sec_6662 accuracy-related_penalties for and is sustained to reflect the foregoing decision will be entered under rule
